Title: To George Washington from Frederick Visscher, 30 June 1782
From: Visscher, Frederick
To: Washington, George


                  Sir,
                     Schenectady 30th June 1782.
                  
                  We the Magistrates, and Military Officers of the Town of
                     Schenectady, in behalf of ourselves and it’s other Inhabitants: do most humbly
                     congratulate your Excellency, on your Arrival in this Place.
                  Permit us also to congratulate your Excellency, on the signal
                     success of the american arms, during the present War.
                  We have reason to bless and adore that Providence, which has
                     hitherto preserved your precious Life; and to offer up our fervent prayers, for
                     a Continuance of your Health and prosperity.
                  We anticipate the glorious period when the Voice of War shall be
                     at an end, when the Inhabitants of our Bleeding Country, shall be enabled to
                     sit under their Vines and Fig-Trees, and no savage foe to disturb their Rest.
                  We do most humbly implore the God of all Grace, to restore Peace
                     to these United States; and to bestow on your Excellency that Peace which passeth all understanding.
                  
               